RYDER, Acting Chief Judge.
Appellant raises four points on appeal. After reviewing the record in this case and after hearing oral argument on this case, we have found no reversible error. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). In light of the ample evidence establishing appellant’s guilt and discrediting his version of the events, we do not find “a reasonable possibility that the jury was unduly or improperly influenced” by any error which may have occurred. Jackson v. State, 522 So.2d 802 (Fla.1988).
Accordingly, we affirm appellant’s conviction and sentence for murder in the first degree in violation of section 782.04(l)(a), Florida Statutes (1985).
Affirmed.
LEHAN and FRANK, JJ., concur.